DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 
Election/Restrictions
Applicants previously elected Group 1, a method of treating and/or preventing graft-versus-host disease in subjects undergoing hematopoietic stem cell transplantation.  Claims 1-3 and 6-20 read on the elected invention. Claims 4 and 5 have been withdrawn from consideration pursuant to 37 CFR 1.142(b).

Claim Interpretation
	Claim 1 has been amended to recite a method of treating and/or preventing acute graft versus host disease (GvHD), comprising, inter alia, administering to a patient undergoing hematopoietic stem cell transplantation (HSCT) and is at risk of acute GvHD and in need thereof an effective amount of a compound of formula (II) or a pharmaceutically acceptable salt thereof.
	 A method is limited by the patient population to whom the method is applied.  For the embodiments of claim 1 wherein the method is for treating acute GvHD, the patient to whom the method is applied must be currently experiencing GvHD.  This is problematic, because the body of the claim states that the method is applied to patients are at risk of acute GvHD.  Once a patient is experiencing GvHD, they are no longer considered at risk of GvHD, rather they have GvHD.  
	For the embodiments of claim 1 wherein the method is for preventing acute GvHD, the patient to whom the method is applied must be at risk of experiencing/developing aGvHD. It is acknowledged that aGvHD is a condition wherein donor tissue material attacks the recipient’s tissues.  aGvHD is a possible complication of any allogeneic or all patients undergoing HSCT are at risk for developing aGvHD).  The specification does not provide any additional guidance that limits the patient population in need of prophylactic treatment to a narrower scope than “all patients undergoing HSCT”.  Thus anyone who is, or is about to undergo HSCT is considered at risk of acute GvHD, and is thus in need of prophylactic treatment thereof.  
	The method requires administration of “a compound of formula (II)” or a pharmaceutically acceptable salt thereof.  The claim is being interpreted as defining the “compound of formula (II)” as being one of:
	the compound of actual formula (II),
	the compound of formula (IIa), or
	the compound of formula (IIb).
	
	Claim 3 is interpreted as defining the “compound of formula (II)” (used to refer to the three alternative compounds in claim 1), as being the compound of actual formula (II).
	Claims 16-20, each of which depend from claim 3, are thus interpreted as referring to the compound of actual formula (II) when they reference “the compound of formula (II)” (as opposed to the more general use of the phrase ‘the compound of formula (II)” in claim 1).  

	In claims 22-25, the broadest reasonable interpretation of these claims permits for the phrase “the compound of formula (II)” to refer to any of the compound of actual formula (II), the compound of formula (IIa), or the compound of formula (IIb), or any other pharmaceutically acceptable salt of the compound of actual formula (II).

Status of Prior Rejections/Response to Arguments
RE: Objection to claim 1:
	The amendment to claim 1 obviates the basis of the prior objection.  The objection is withdrawn.

RE: Rejection of claims 1-3 and 6-20 under 35 USC 112(b):
	The amendment to claim 1 obviates the basis of the prior rejection.  The rejections are withdrawn.  The amendment has necessitated new grounds of rejection, see below.

RE: Rejection of claims 1-3 and 6-10 under 35 USC 103 over Kohno et al, in view of Miller et al, optionally further in view of Appelbaum:
	In response to Applicants’ arguments at Pg 9-10, that Kohno teaches therapeutic use of the compounds as an immunosuppressant, not as an agent to prevent/treat GvHD, the arguments are not persuasive to overturn the base rejection over claims 1-3.  For the reasons set forth in the final Office Action at pages 2-3 and 6-8, Kohno et al render obvious administration of KRP203 compound (compound of Formula II) as a prophylactic treatment against bone marrow rejection in patients about to undergo HSCT.  Patients about to undergo HSCT meet the limitation of patients in need of prophylaxis of bone marrow rejection (as identified by Kohno) and patients in need of prophylaxis of GvHD (as identified by the instant application, and as evidenced by Applicants’ statement, 35-50% of HSCT recipients/patients develop GvHD (response at Pg 1, citing specification at Pg. 1, 2nd paragraph), and by the art (See Jagnasia et al, Blood, 2012)).  Though Kohno et al administer the compound for a different purpose, it remains that the same compound is being administered to the same patient population as in the instant claims.
	In response to Applicants’ arguments at Pg. 10-11, that Kohno et al exemplifies use of their compound as an immunosuppressant, it is submitted that Kohno et al is not limited to the methods of the Examples.  It is acknowledged that Experiment 1 (of Kohno) does not involve myeloablative conditioning or HSCT.  The rejection is based off claim 16 of Kohno et al, which specifically states prophylactic administration of, inter alia, KRP203 compound (compound of Formula (II)) to bone marrow transplant patients.  Miller and Applebaum provide basis for the details of bone marrow transplantation procedure involving myeloablative conditioning. 
Overall, the arguments are not found persuasive, the rejection is maintained.

RE: Rejection of claims 1-3 and 6-10 under NSDP over US Patent 6960692 (Kohno et al), in view of Miller et al and Appelbaum:
	The arguments made against Kohno et al, in view of Miller et al, optionally further in view of Appelbaum are equally applicable to the NSDP rejection.
maintained.

RE: Rejection of claims 1-3 and 6-10 under NSDP over US Patent 7781617, in view of Miller et al and Appelbaum:
	The patented claims are directed to a composition.  The preamble of the claim recites an intended use, but does not limit the composition, per se.  The claim scope covers any and all uses of the composition which are supported in the patent specification.  The patent specification discloses the composition can be used as prophylactic treatment of GvHD (See col. 6, ln 35-52).  For the reasons set forth in the final Office action at page 12, ‘when a prior patent claims a product, and within the specification discloses use of the product, later claims to those same methods of using the product will be held prima facie obvious over the patented product claims.  No ‘121 shield’ is applicable in the instant scenario that would preclude such a holding of obviousness.  The rejection is maintained for reasons set forth in the final rejection. 

New/Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-10 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite because it defines the phrase “compound of formula (II)” as being any of: 
the compound of actual formula (II),
	the compound of formula (IIa), or
	the compound of formula (IIb).
actual compound of formula (II), versus when it is to be used as the genus placeholder for any of the compound of actual formula (II), the compound of formula (IIa), and the compound of formula (IIb).	
Claim 1 is further held to be indefinite because it recites a broad limitation followed by a narrower limitation which falls within the broad limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a compound of formula (II) or a pharmaceutically acceptable salt thereof”, and the claim also recites the specific phosphate salts of formula (IIa) and (IIb) which are the narrower statements of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 1 is further held indefinite because the metes and bounds of the claim are unclear for the embodiment wherein the method is for treating acute GvHD.  In order to treat someone for GvHD means that the patient already has GvHD.  This contradicts the later claim limitation that the patient must be at risk of acute GvHD.  A patient is either at risk of GvHD (and thus in need of preventative/prophylactic care) or has GvHD (and is need of treatment), they cannot be both.  The claim scope is thus indefinite.
Claims 3, 6-10 and 16-25 depend directly or indirectly from claim 1, and thus are rejected on the same basis.
	Given the ambiguity of the use of the term “compound of formula (II)”, claim 3 is rendered indefinite because it is not clear if the use of the term “compound of formula (II)” in the preamble is to refer to the actual compound of formula (II), or if it is being used as the genus placeholder for any of the compound of actual formula (II), the compound of formula (IIa), and the compound of formula (IIb).	  Claims 16-20 depend from claim 3, and thus inherit the deficiency.
	Given the ambiguity of the use of the term “compound of formula (II)”, claims 22-25 are rendered indefinite because it is not clear if the phrase “a compound of formula (II)” is to limit to the actual compound of formula (II), or if it is to refer to any of the compound of actual formula (II), the compound of formula (IIa), or the compound of formula (IIb).  Thus the scope of claims 22-25 are unclear. 

Claim 21 is further rendered indefinite because the metes and bounds of “other high grade lymphomas” (line 5) are unclear.  The term "high grade" is a relative term which renders the claim indefinite.  The term "high grade" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 3, if the phrase “compound of formula (II)” in the preamble is to refer to the actual compound of formula (II), then claim 3 does not further limit claim 1.  Claim 3 is effectively saying the compound of formula (II) is the compound of formula (II). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner Comment

Claim 1. A method of treating and/or preventing acute graft versus host disease, comprising:
	administering to a patient who is undergoing hematopoietic stem cell transplantation and is at risk of acute graft versus host disease and in need thereof an effective amount of a compound selected from the group consisting  of formula (II), formula (IIa), and formula (IIb)
	conditioning said patient such that all bone marrow and the immune system are substantially destroyed; and
	transplanting hematopoietic stem cells from a donor to said patient,
	wherein the 

    PNG
    media_image1.png
    166
    485
    media_image1.png
    Greyscale
,
wherein the compound of formula (IIa) is:[[,]] 

    PNG
    media_image2.png
    189
    492
    media_image2.png
    Greyscale
,
and wherein the compound of formula (IIb) is:[[,]] 

    PNG
    media_image3.png
    215
    466
    media_image3.png
    Greyscale
.

Claim 3.   The method of claim 1, wherein the method comprises administering an effective amount of the compound of formula (II) 

    PNG
    media_image4.png
    160
    504
    media_image4.png
    Greyscale
.
Claim 22.  The method of claim 1, wherein the effective amount of a compound of formula (II), (IIa) or (IIb) 

Claim 23.  The method of claim 1, wherein the patient suffers from acute myeloid leukemia (AML) and wherein the effective amount of a compound of formula (II), (IIa) or (IIb) 

Claim 24.  The method of claim 1, wherein the compound of formula (II), (IIa) or (IIb) 

Claim 25.  The method of claim 1, wherein the patient suffers from acute myeloid leukemia (AML), wherein the effective amount of a compound of formula (II), (IIa) or (IIb) 
, (IIa) or (IIb) 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 9, 10, 16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohno et al (US Patent 6960692), evidenced by Jagasia et al (Blood, 2012), and taken in view of Miller et al (Bone Marrow Transplantation, 2004).
	Kohno et al disclose methods for prophylactic or therapeutic treatment against rejection in organ or bone marrow transplant patients, comprising administering to said patient an immunosuppressive agent comprising a diaryl sulfide derivative of Formula (I): 

    PNG
    media_image5.png
    166
    438
    media_image5.png
    Greyscale

wherein R1 may be an aryalkyloxy; R2 may be H; X may be S; R3 may be a halogen, such as Cl; n may be 2 (See Kohno et al, claim 16). Such a particular compound is embodied in Example 46 (See Kohno et al, col. 24).  Thus, Kohno et al disclose methods for prophylactic treatment against rejection in bone marrow transplantation, comprising administering to said patient a compound in accordance with instant Formula (II):

    PNG
    media_image6.png
    148
    459
    media_image6.png
    Greyscale

	The method of Kohno et al is comparable to the claims of the instant application as follows:	Regarding claims 1, 3: Bone marrow transplantation is understood in the art to be synonymous with hematopoietic stem cell transplantation (HSCT).  
	 Kohno et al teach administration of a compound which reads on Formula (II) to bone marrow transplantation (i.e. HSCT) patients for prophylactic treatment of rejection.  
Prophylactic treatment against rejection in HSCT patients necessarily means administration of the compound prior to development of rejection.  
Jagasia et al evidences that acute GvHD is a possible complication of HSCT (See Jagasia, “Introduction”).
Given that both graft rejection and GvHD are possible complications of HSCT, the patient population who is in need of prophylactic treatment of bone marrow rejection and prophylactic treatment of GvHD are one and the same.  Thus prophylactic administration of the compound to a subject about undergo, or who is currently undergoing bone marrow transplantation for the purpose of preventing rejection of the bone marrow (as taught by Kohno et al) will inherently serve to also prevent GvHD.  Given that the compound administered by Kohno et al is identical to that required by the instant claims, the effect of the compound on prevention and treatment of GvHD is inherently the same.  Note there is no requirement that a person of ordinary skill in the art have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference.  See MPEP 2112. Thus the step of Kohno et al comprising administering a compound which reads on Formula (II) of the instant claims to patients in need of prophylactic treatment of rejection of bone marrow transplantation reads on the claimed step of administering to a patient who is undergoing HSCT and is at risk of severe acute GvHD and in need thereof an effective amount of a compound which reads on Formula II of claims 1 and 3.  
	Kohno et al differs from the instantly claimed method in that Kohno et al does not teach actively performing steps associated with bone marrow transplantation (HSCT), including conditioning the patient to receive i.e. conditioning step of claim 1, or actually transplanting bone marrow/hematopoietic stem cells from the donor to the patient (i.e. transplanting step of claim 1). 
	Miller et al evidences allogeneic hematopoietic stem cell transplantation procedure involves subjecting the patient to a preparative regimen whereby residual disease is eradicated, and the host hematopoietic and immune systems are suppressed, and then transplanting donor hematopoietic stem cells (See Miller et al, Pg. 881, col. 1-2). Therefore, though Kohno et al does not report actively carrying out the steps required for bone marrow transplantation, because Kohno et al teaches their method is intended for bone marrow transplant subjects, it would have been prima facie obvious to one having ordinary skill in the art to have actually carried out bone marrow transplantation as part of the method of Kohno et al.  Miller et al evidences that bone marrow transplantation methods routinely involve conditioning the patient via a preparatory regimen that destroys substantially all bone marrow and immune system (i.e. conditioning said patient such that all bone marrow and the immune system are substantially destroyed), via administration of chemotherapeutic agents and/or irradiation therapy, so as to permit engraftment of the donor cells, and then transplanting bone marrow, which includes hematopoietic stem cells, from a donor to the recipient (i.e. transplanting hematopoietic stem cells from a donor to said patient). 
	Regarding the phosphate derivatives of Formula (IIa) and (IIb) of instant claim 1: it is submitted that use of a phosphate derivative and/or pharmaceutically acceptable salt thereof would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made.  Kohno et al teach the core formulation of Formula (II) (of instant claims), and specifically teach a HCl salt thereof (See Kohno et al, Example 46).  Selection of a phosphate derivative and/or pharmaceutically acceptable salt thereof, which would have same activity in the body is considered prima facie obvious based on the "obvious to try" rationale, as there are a limited number of salt formulations which may be made and which would be expected to have the same/predictable activity.
Regarding claims 6 and 16:  Miller et al teach that the "standard" preparative regime for bone marrow transplantation involves maximally tolerated doses of chemotherapy and/or radiation.  Each of these ‘standard techniques’ read on ‘myeloablative conditioning’, as required by claim 6, and thus render such obvious.  However, Miller goes on to describe nonablative reduced intensity preparative treatment (RIT) as an alternative preparative regime.  RIT reads on Reduced Intensity Conditioning (RIC), the alternative option of claim 6.   Miller et al report RIT was effective for disease control and no greater incidence of GVHD was reported (See Miller et la, Pg. 888, col. 1).  The desire to reduce side effects of chemotherapy and radiation provide motivation to employ the RIT of Miller 
Regarding claims 9 and 19: Following the discussion above, because Kohno et al do not recite actively carrying out the standard conditioning and transplantation steps, one may look to Miller et al to determine the standard protocol for such steps.  Miller et al teach beginning the preparative regimen 7 days prior to hematopoietic stem cell transplantation (See Miller et al, Pg. 883, col. 1 "Preparative regimen").  Exact timing between preparative regimen and cell transplantation is a matter of routine optimization depending on the patient’s circumstances.  The preparative regimen must be carried out sufficiently prior to cell transplantation to ensure the preparatory drugs have a chance to work prior to cell treatment, but because the preparative regimen reduces the patient's immune system, the time between conditioning and transplantation should be as short as possible.  
	Regarding claims 10 and 20: Claim 16 of Kohno et al does not disclose the timing of administering the compound, but within the specification Kohno et al disclose the immunosuppressant can be administered beginning on the same day as cell transplantation and continuing daily after cell transplant (See Kohno et al, Experiments 1-3; col. 27-29).  This differs from the instant claims as ‘administration on the same day as commencement of cell transplantation’ is not 1, 3, or 5 days before beginning conditioning.  However, it would have been prima facie obvious to have begun administration of the immunosuppressant at any point prior to the cell transplantation, including one, two, three or even five days prior to beginning conditioning treatment, in the case of bone marrow transplant patients.  Timing of initiating preparatory treatments is a matter of routine optimization. Absent evidence that administration of the immunosuppressant before beginning conditioning treatment yields unexpected results, the timing of beginning administration of the immunosuppressant is considered optimizable without undue experimentation.  

Claims 1, 3, 6-10 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohno et al (US Patent 6960692), in view of Miller et al (Bone Marrow Transplantation, 2004), and further in view of Appelbaum et al (Best Pract Res Clin Haematol, 2009).
The teachings of Kohno et al and Miller are set forth above.  

Regarding claims 7, 8, 17 and 18: Kohno et al and Miller et al differ from instant claims 7, 8, 17 and 18 in that they do not disclose the specific chemotherapeutic agents recited in claims 7 or 17 or TBI as recited in claims 8 or 18 as the conditioning method.  However, use of each of the chemotherapeutics recited in claims 7 and 17 as well as TBI, according to national guidelines, as well as the reduced intensity conditioning taught by Miller et al were all art recognized methods of conditioning a patient to destroy the bone marrow and immune system prior to transplant of donor hematopoietic stem cells.  In support, see review by Appelbaum et al.  Appelbaum et al evidence that conditioning regimen in preparation for hematopoietic stem cell transfer can include use of cylophosphamide + fractionated or single-dose total body irradiation; busulfan and cyclophosphamide (See Appelbaum, Pg. 544 “Early randomised trials...”); fludarabin and busulfan (See Appelbaum, Pg. 544-545 “Subsequent studies...”); reduced-intensity conditioning (See Appelbaum et al, Pg. 545 “Reduced-intensity...”); and more. Therefore, selection of any of the art recognized methods of conditioning to destroy the host immune system and bone marrow would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made.  See MPEP 2144.06.

Claims 1, 3, 6, 9, 10, 16, 19, 20, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohno et al (US Patent 6960692), in view of Miller et al (Bone Marrow Transplantation, 2004), and further in view of Kudou et al (US Patent 7781617). 
The teachings of Kohno et al and Miller et al are set forth above.  
Kohno et al and Miller et al render obvious the method of instant claims 1, 3, 6, 9, 10, 16, 19 and 20, including conditioning the patient to destroy all bone marrow and the immune system, and then transplanting hematopoietic stem cells to said patient.
	Kudou et al is also directed to methods of immunosuppression using diaryl sulfides comprising a 2-amino-1,3-propanediol group.  Kudou et al specifically teach the molecule 2-amino-2-[4-(3-bezyloxyphenylthio)-2-chlorophenyl]ethyl-1,3-propanediol (See Kudou et al, col. 3, ln 10-12).  Kudou et al call this molecule KNF-299.  This is the same molecule as taught in Example 46 of Kohno et al (which is encompassed by patented claim 16), and the same molecule as that of Formula (II) of the instant claims (which the instant application calls KRP-203).  Like 
	Kudou et al teach the immunosuppressive activity of the KNF-299 molecule can be enhanced, while side effects can be reduced, by combining with use of an additional immunosuppressant selected from cyclosporin A, methotrexate, or mycophenolic acid (See Kudou et al, col. 3, ln 35-col. 4, ln 5).  The KNF-299 molecule can be administered simultaneously with the additional immunosuppressant, or successively (See Kudou et al, col. 6, ln 7-23). 
Kudou et al teaches effective dosage of the KNF-299 molecule are within the range of from 0.01 mg to 100 mg/daily.  Kudou et al teach determination of the optimal amount can achieved through routine optimization protocol based on the condition, patient to be treated and route of administration (See Kudou et al, col. 6, ln 23-37). Kudou et al disclose oral administration is possible (See Kudou et al, Example 1).  

Regarding claim 22: None of Kohno et al, Miller et al, nor Appelbaum teach dosage of a compound of formula (II) in an amount of 3 mg/daily via an oral daily dosage.
	However, based on the teachings of Kudou et al, that the KNF-299 molecule (which is the same as the molecule of Example 46 is Kohno et al) can be orally administered in a dose of from 0.01 mg to 100 mg/daily for the purpose of achieving immunosuppression, including immunosuppression to prevent bone marrow transplantation, it would have been prima facie obvious to have selected a value of between 0.01 mg to 100 mg as a daily dosage in the method of Kohno et al, modified by Miller et al.  This conclusion of obviousness is based off a teaching in the prior art: Kudou et al provide a dosage range for the molecule administered by Kohno et al for the purpose intended by Kohno et al.  Selection of the exact amount, including 3 mg, is considered prima facie obvious as a matter of routine optimization within a range taught by the prior art.  See MPEP 2144.05.
	Regarding claim 24: None of Kohno et al, Miller et al, nor Appelbaum teach co-administration of a compound of formula (II) with cyclosporin A, methotrexate or mycophenolate. 
	However, Kudou et al teach co-administration of one of cyclosporin A, methotrexate and mycophenolate with the KNF-299 molecule (which is the same molecules of Example 46 of Kohno et al) improves immunosuppression, while reducing side effects in methods including prophylaxis or treatment of bone marrow transplantation rejection.  Given that the intention of Kohno et al is to suppress immune rejection of bone marrow prima facie obvious to have modified the method to include an additional agent known to enhance the immunosuppressive effects.  Specifically, it would have been prima facie obvious to one having ordinary skill in the art to modify the method of patented claim 16 of Kohno et al, wherein the molecule administered is the molecule of Example 46 (which is the same as the KNF-299 molecule of Kudou et al, and the same as the molecule of formula (II) of the instant invention), modified in view of Miller et al to include the conditioning steps, and HSCT steps, and to further include co-administration of one of cyclosporin A, methotrexate or mycophenolate along with the molecule of Example 46/KNF-299.

Claims 1, 3, 6, 9, 10, 16, 19, 20, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kudou et al (US Patent 7781617), in view of Miller et al (Bone Marrow Transplantation, 2004).
	Kudou et al is directed to methods of immunosuppression.  Specifically, Kudou et al disclose enhanced immunosuppression, with reduction of side effects, via administration of diaryl sulfide molecules having a 1,3-propanediol structure and having the functional property of decreasing lymphocyte circulation peripherally, in combination with an additional immunosuppressant agent (See Kudou et al, col. 2, ln 20-35).  The diaryl sulfide molecule having a 1,3-propanediol structure and having the property of decreasing lymphocyte circulation peripherally can be 2-amino-2[4-(3-benyloxyphenylthio)-2-chlorophenyl]ethyl-1,3-propanediol (referred to as KNF-299, and which is the same molecule as formula (II) of the instant claims) (See Kudou et al, col. 2, ln 10-13).  The additional immunosuppressant agent can be cyclosporin A, methotrexate or mycophenolic acid or mycophenolate mofetil (See Kudou et al, col. 3, ln 18-25).  
The molecules can be administered separately or concurrently (See Kudou et al, col. 6, ln 7-22).  
Dose of the KNF-299 can be between 0.01 and 100 mg daily.  It may be administered as a single dose, or in several doses.  Kudou et al teach the exact amount will be based on the administration route and condition to be treated (See Kudou et al, col. 6, ln 23-37).  Oral administration is described by Kudou et al in Example 1.
Kudou et al teach the combination can be administered for prophylaxis or treatment of, inter alia, graft-versus-host disease caused by bone marrow transplantation (See col. 6, ln 39-52).  


Prophylactic treatment against GvHD in HSCT patients necessarily means administration of the compounds prior to development of GvHD in patients undergoing HSCT.  Prophylaxis of GvHD means the patients are at risk of developing GvHD. 
Kudou et al differs from the instantly claimed method in that Kudou et al does not teach actively performing steps associated with bone marrow transplantation (HSCT), including conditioning the patient to receive the bone marrow/HSCT (i.e. conditioning step of claim 1, or actually transplanting bone marrow/hematopoietic stem cells from the donor to the patient (i.e. transplanting step of claim 1). 
Miller et al evidences allogeneic hematopoietic stem cell transplantation procedure involves subjecting the patient to a preparative regimen whereby residual disease is eradicated, and the host hematopoietic and immune systems are suppressed, and then transplanting donor hematopoietic stem cells (See Miller et al, Pg. 881, col. 1-2). Therefore, though Kudou et al does not report actively carrying out the steps required for bone marrow transplantation, because Kudou et al teaches their method is intended for bone marrow transplant subjects, it would have been prima facie obvious to one having ordinary skill in the art to have actually carried out bone marrow transplantation as part of the method of Kudou et al.  Miller et al evidences that bone marrow transplantation methods routinely involve conditioning the patient via a preparatory regimen that destroys substantially all bone marrow and immune system (i.e. conditioning said patient such that all bone marrow and the immune system are substantially destroyed), via administration of chemotherapeutic agents and/or irradiation therapy, so as to permit engraftment of the donor cells, and then transplanting bone marrow, which includes hematopoietic stem cells, from a donor to the recipient (i.e. transplanting hematopoietic stem cells from a donor to said patient). 
	Regarding the phosphate derivatives of Formula (IIa) and (IIb) of instant claim 1: it is submitted that use of a phosphate derivative and/or pharmaceutically acceptable salt thereof would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made.  Kudou et al teach the core formulation of Formula (II) (of instant claims), and specifically teach a HCl salt thereof (See Kudou et al, col. 3, ln 14-16).  Selection of a phosphate derivative and/or pharmaceutically acceptable salt thereof, which would have same activity prima facie obvious based on the "obvious to try" rationale, as there are a limited number of salt formulations which may be made and which would be expected to have the same/predictable activity.
Regarding claims 6 and 16:  Miller et al teach that the "standard" preparative regime for bone marrow transplantation involves maximally tolerated doses of chemotherapy and/or radiation.  Each of these ‘standard techniques’ read on ‘myeloablative conditioning’, as required by claim 6, and thus render such obvious.  However, Miller goes on to describe nonablative reduced intensity preparative treatment (RIT) as an alternative preparative regime.  RIT reads on Reduced Intensity Conditioning (RIC), the alternative option of claim 6.   Miller et al report RIT was effective for disease control and no greater incidence of GVHD was reported (See Miller et la, Pg. 888, col. 1).  The desire to reduce side effects of chemotherapy and radiation provide motivation to employ the RIT of Miller et al in the method rendered obvious by Kudou et al.  Miller et al provide a reasonable expectation that use of standard preparative/conditioning therapies and/or RIT would have been effective, thus there was a reasonable expectation of successfully using either myeloablative conditioning or RIT (RIC) in the method rendered obvious by Kohno et al. 
Regarding claims 9 and 19: Following the discussion above, because Kudou et al do not recite actively carrying out the standard conditioning and transplantation steps, one may look to Miller et al to determine the standard protocol for such steps.  Miller et al teach beginning the preparative regimen 7 days prior to hematopoietic stem cell transplantation (See Miller et al, Pg. 883, col. 1 "Preparative regimen").  Exact timing between preparative regimen and cell transplantation is a matter of routine optimization depending on the patient’s circumstances.  The preparative regimen must be carried out sufficiently prior to cell transplantation to ensure the preparatory drugs have a chance to work prior to cell treatment, but because the preparative regimen reduces the patient's immune system, the time between conditioning and transplantation should be as short as possible.  
	Regarding claims 10 and 20: Kudou et al does not disclose the timing of administering the compounds relative to the bone marrow transplantation.  However, it would have been prima facie obvious to have begun administration of the immunosuppressant’s at any point prior to the cell transplantation, including one, two, three or even five days prior to beginning conditioning treatment, in the case of bone marrow transplant patients.  Timing of initiating preparatory treatments is a matter of routine optimization. Absent evidence that administration of the immunosuppressant before beginning conditioning treatment yields unexpected results, the timing of beginning administration of the immunosuppressant is considered optimizable without undue experimentation.  

	Regarding claim 24: Kudou et al teach co-administration of the KNF-299 with one of cyclosporin A, mcophenolate or methotrexate. 

Claims 1, 3, 6-10, 16-20, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kudou et al (US Patent 7781617), in view of Miller et al (Bone Marrow Transplantation, 2004), and further in view of Appelbaum et al (Best Pract Res Clin Haematol, 2009).
The teachings of Kudou et al and Miller are set forth above.  
Kudou et al and Miller et al render obvious the method of instant claims 1, 3, 6, 9, 10, 16, 19, 20, 22 and 24, including conditioning the patient to destroy all bone marrow and the immune system, and then transplanting hematopoietic stem cells to said patient.
Regarding claims 7, 8, 17 and 18: Kudou et al and Miller et al differ from instant claims 7, 8, 17 and 18 in that they do not disclose the specific chemotherapeutic agents recited in claims 7 or 17 or TBI as recited in claims 8 or 18 as the conditioning method.  However, use of each of the chemotherapeutics recited in claims 7 and 17 as well as TBI, according to national guidelines, as well as the reduced intensity conditioning taught by Miller et al were all art recognized methods of conditioning a patient to destroy the bone marrow and immune system prior to transplant of donor hematopoietic stem cells.  In support, see review by Appelbaum et al.  Appelbaum et al evidence that conditioning regimen in preparation for hematopoietic stem cell transfer can include use of cylophosphamide + fractionated or single-dose total body irradiation; busulfan and cyclophosphamide (See Appelbaum, Pg. 544 “Early randomised trials...”); fludarabin and busulfan (See Appelbaum, Pg. 544-545 “Subsequent studies...”); reduced-intensity conditioning (See Appelbaum et al, Pg. 545 “Reduced-intensity...”); and more. Therefore, selection of any of the art recognized methods of conditioning to destroy the host immune system and bone marrow would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made.  See MPEP 2144.06.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 9, 10, 16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 6960692 to Kohno et al, in view of Miller et al (Bone Marrow Transplantation, 2004).

Specifically, claim 16 of US Patent 6960692 discloses administration of a diaryl sulfide derivative of Formula (I):

    PNG
    media_image5.png
    166
    438
    media_image5.png
    Greyscale


the claim embodiment wherein R1 is aralkyloxy; R2 is H; X is S; R3 is a halogen, specifically Cl; n is 2 reads on Formula (II) of instant claims 1 and 3.
For the reasons made of record above, specifically the rejection under 35 USC 103 beginning on page 10 over the same references, the method of patented claim 16, in view of Miller et al, and optionally further in view of Appelbaum render the instant claims prima facie obvious.  For brevity, the explanation will not be repeated.

Claims 1, 3, 6-10 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 6960692 to Kohno et al, in view of Miller et al (Bone Marrow Transplantation, 2004), and further in view of Appelbaum et al (Best Pract Res Clin Haematol, 2009).
Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 16 discloses administration of a compound which reads on Formula (II) of instant claims 1 and 3  for treatment of bone marrow transplantation in patients.
Specifically, claim 16 of US Patent 6960692 discloses administration of a diaryl sulfide derivative of Formula (I):

    PNG
    media_image5.png
    166
    438
    media_image5.png
    Greyscale


the claim embodiment wherein R1 is aralkyloxy; R2 is H; X is S; R3 is a halogen, specifically Cl; n is 2 reads on Formula (II) of instant claims 1 and 3.
For the reasons made of record above, specifically the rejection under 35 USC 103 beginning on page 13 over the same references, the method of patented claim 16, in view of Miller et al, and further in view of Appelbaum render the instant claims prima facie obvious.  For brevity, the explanation will not be repeated.

Claims 1, 3, 6, 9, 10, 16, 19, 20, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohno et al (US Patent 6960692), in view of Miller et al (Bone Marrow Transplantation, 2004), and further in view of Kudou et al (US Patent 7781617). 
Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 16 discloses administration of a compound which reads on Formula (II) of instant claims 1 and 3  for treatment of bone marrow transplantation in patients.
Specifically, claim 16 of US Patent 6960692 discloses administration of a diaryl sulfide derivative of Formula (I):

    PNG
    media_image5.png
    166
    438
    media_image5.png
    Greyscale


1 is aralkyloxy; R2 is H; X is S; R3 is a halogen, specifically Cl; n is 2 reads on Formula (II) of instant claims 2 and 3.
For the reasons made of record above, specifically the rejection under 35 USC 103 beginning on page 13 over the same references, the method of patented claim 16, in view of Miller et al, and optionally further in view of Appelbaum render the instant claims prima facie obvious.  For brevity, the explanation will not be repeated.

Claims 1-3 and 6-11, 14-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7781617, in view of Miller et al (Bone Marrow Transplantation, 2004) and Appelbaum (Best Pract Res Clin Haematol, 2009).
Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 discloses a compound which reads on Formula (II) of instant claims 2 and 3 (which is a species of Formula (I) of claim 1), and the patent specification teaches use of the compound for prevention of GVHD due to bone marrow transplantation.
Specifically, claim 1 of US Patent 7781617  discloses an amino alcohol derivative of Formula (1): 
    PNG
    media_image7.png
    162
    378
    media_image7.png
    Greyscale

the embodiment wherein R1 is an aralkyloxy group; R2 is H; X is S; R3 is a halogen, specifically Cl; and n is 2 reads on Formula (II) of instant claims 1 and 3.  
The patent discloses administration for prophylactic treatment of GVHD due to bone marrow transplantation as a use of the disclosed compounds (See col. 6, ln 35-52).  In situations where a prior-patent claims a product, but within the specification sets forth uses for said product, later claims to the methods of using the product shall be held as prima facie obvious over the claims to the patented product (except in cases where a 121 shield due to restriction is in place).  See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010) “the holding of Geneva and Pfizer, that a ‘claim to a method of using a composition is not patentably Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. Indeed, as both cases recognized, [i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n. 8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 18 C.C.P.A. 1208, 48 F.2d 665, 666 (1931)).”).
The method of using the compound of patent claim 1 in methods of prophylactically treating GVHD due to bone marrow transplantation is comparable to the claims of the instant application in the same manner as described above with regards to claim 16 of US Patent 6960692, taken in view of Miller et al and Appelbaum.  (For brevity, the explanation will not be repeated.)

Claims 1, 3, 6-10 and 16-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-17 and 20-21 of copending Application No. 16/080949 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate and/or render obvious the method of the instant claims
Co-pending claim 1 is directed to a method of accelerating engraftment of hematopoietic stem cells in a patient who received from a donor the hematopoietic stem cells via transplantation, said method comprising administering to said patient an effective amount of the same compounds described as compound of formula (II), formula (IIa) or formula (IIb) of the instant claims.  Co-pending claim 1 requires the compound to be administered to a patient who received HSCT.  As has been established, patients who undergo HSCT are at risk of aGvHD and are thus in need of prevention of aGvHD.  Co-pending claim 1 does require that HSCT occurs, thus reading on the currently claimed step of transplanting HSCs from a donor to said patient.  Though the co-pending claims have a different effect recited in the preamble, because both the current claims and the co-pending claims are carrying out the same method on the same patient population means that the effect will necessarily be the same.  
Co-pending claim 1 does not require the steps of conditioning the patient such that all bone marrow and the immune system are substantially destroyed; however, co-pending claims 3 and 20 do recite such a step.  Thus co-
Co-pending claim 21 recites the patient is affected by the same conditions recited in current claims 21, including AML (recited in current claim 25).  The fact that the conditions are taught within the same claim set is sufficient to render obvious a method of treating subjects having any of the conditions, including AML, recited in co-pending claim 21 via the method of any of co-pending claims 4, 5, 13, and 14, thereby rendering obvious the method of instant claim 21.
Co-pending claim 10 recites the effective amount can be, inter alia, 3 mg.  This disclosure within the claim set is considered to render obvious administration of 3 mg via the method of any of co-pending claims 4, 5, 13 and 14.  Administration via a single oral dose is considered prima facie obvious as a matter of routine experimental design (selecting route of administration is prima facie obvious). Thus the method of instant claim 22 is considered prima facie obvious over the co-pending claims.
The limitations of instant claims 23 and 25 are considered prima facie obvious in light of the fact that the co-pending claims, namely 4, 5, 13, 14, 10 and 21, teach all of the limitations of the instant claims, but not in a single embodiment.  However, combining the limitations claimed separately into a single embodiment would have been prima facie obvious in light of the fact that all limitations are taught, and are intended for the same general method.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Additional References
	The following references are made of record, though they are not relied upon for a rejection at this time:
Kim et al (J Clin Invest, 2003): Kim disclose use of FTY-720 can prevents GvHD following allogeneic cell transfer, while maintaining the effect of graft versus lymphoma (GvL) in secondary lymphoid organs.  Kim et al teaches FTY-720 works by homing donor lymphocytes to the secondary lymphoid organs, thus reducing peripheral 

Lee et al (Transplantation, 2003): Lee et al teaches FTY-720 does not treat GvHD when administered following HSCT.

Taylor et al (Transplantation, 2007): Taylor et al discloses FTY-720 inhibits, but does not prevent GvHD.  Taylor et al also reports the earlier findings regarding the mechanism of action of FTY-720 (that FTY-720 works by lymph node trapping of lymphocytes) are not correct, and update to report that the FTY-mediated GVHD inhibition occurs through multiple mechanisms, including those that directly target the host.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633